Citation Nr: 1702134	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Shana Dunn, Esq.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979, and from December 1990 to December 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and a December 2013 administrative decision by Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

During the period of the appeal, the RO granted service connection for depressive disorder in a May 2016 rating decision.  Therefore, the claim for service connection for a psychiatric disorder, to include depression has been resolved and is no longer before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

In April 2016, the Board remanded the Veteran's claim for service connection for a low back disorder for a supplemental opinion to clarify whether any previously or currently diagnosed low back disorder was related to service.  An April 2016 VA medical opinion was obtained.  The examiner found that the Veteran had several episodes of back pain in service from 1976 to 1980 which were associated with carrying a heavy pack on extended marches, and was diagnosed with muscle strain and treated with physical therapy.  Improvement was noted during service, and no intercurrent treatment was noted.  Upon re-entering service in 1990, the Veteran denied any recurrent back issues and had a normal spine examination.  While he had one episode of back pain in 1993, it was related to a diagnosis of bronchitis, which resolved.  There was no further treatment for back issues in private or VA treatment records, and degenerative disc space narrowing was not seen on x-rays until 2008, and degenerative joint disease was not found until 2013, 18 to 23 years after service.  The examiner went on further to state that degenerative disc disease and degenerative joint disease of the spine were common after age 40 and "may or may not be" associated with symptoms of back pain.  The examiner concluded that 

it was likely that these findings were age-related for the Veteran.  Because of his normal evaluation in 1990, and no documented concerns of back issues in the two decades after service, the examiner found that it was "less likely than not" that the Veteran's back problems were related to his military service.            

The Board finds that the examiner's rationale is inadequate.  The examiner found that the Veteran's current low back disorder was age-related, but did not explain why.  The examiner also did not address the Veteran's statements that the onset of his back pain was in service and had continued since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In particular, the examiner did not address a February 2014 statement in which the Veteran indicated that during his first term of active service from 1975 to 1979, he sustained a back injury during training when he fell down a steep hill during a snowstorm and subsequently had back problems, which were aggravated by carrying back packs and heavy loads.  The Veteran went on further to state that he continued to have back pain since service, and that he did not have health care coverage through his jobs so he only went to the doctor when he was extremely sick because he had to pay out of pocket.  Additionally, the Veteran's mother also submitted a February 2011 statement where she stated that upon his return from service in 1994, the Veteran continued to suffer from back problems.  

If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the claim must be remanded for a supplemental medical opinion.

Regarding the Veteran's claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), the Veteran contends that he is unemployable due to his service-connected disabilities.  In support of his claim, the Veteran submitted a February 2016 private vocational assessment from D.B., a vocational consultant, who found that the Veteran was permanently and totally disabled from a vocational perspective.  However, D.B. indicated that the assessment provided was "considered hypothetical," and that it 

was only based on the information provided and that the Veteran was not interviewed.  Also, it appears that nonservice-connected disabilities were also considered in this evaluation.  Therefore, the Board finds that a VA examination should be provided to evaluate the functional effects of the Veteran's service-connected disabilities.  

Additionally, a total disability rating may be assigned on a schedular basis where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities and certain percentages have been met as to the service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Where those percentages are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  Here, the Veteran presently does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal.  Therefore, on remand the RO must also determine whether referral to VA's Director of Compensation and Pension is appropriate for extraschedular consideration under 38 C.F.R. § 4.16(b) for those periods where the Veteran does not meet the schedular requirements for TDIU .

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain an addendum opinion from the examiner who provided the April 2016 VA opinion, or if not available another appropriate examiner must provide the opinion.  An examination must be scheduled only if the examiner deems it necessary.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review the evidence of record, with attention to the service treatment records, post-service 

medical evidence, and lay statements, including the Veteran's statements regarding onset of low back problems during service and continuity since service, the examiner must then provide an opinion as to whether any previously or currently diagnosed low back disorder is related to the Veteran's military service.  

In providing this opinion, the examiner must specifically consider and discuss the Veteran's service treatment records which show multiple complaints of back pain during the Veteran's first period of active duty service from June 1975 to June 1979.  The examiner must also consider the Veteran's February 2014 statement, as well as the February 2011 statement from the Veteran's mother.

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must provide the Veteran with the appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The Veteran's 

electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities of chronic fatigue syndrome, gastroesophageal reflux disease, dermatitis on the right buttock, and depressive disorder preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of the Veteran's nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable

4.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for entitlement to service connection for a low back disorder and entitlement to TDIU.  The RO must determine whether the Veteran's disabilities warrant consideration of TDIU on an extraschedular basis for any period on appeal where he does not meet the schedular requirements for TDIU and, if so, must refer the Veteran's claim to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

